Title: To James Madison from Levett Harris, 25 April 1803
From: Harris, Levett
To: Madison, James


					
						Sir,
						Philadelphia 25. April 1803.
					
					By the mail of Saturday last, a Commission appointing me Consul to St. Petersburg, accompanied by 

Your circular Letter of the 9th inst., and transcript of Laws relative to Consuls &c., passed the last Session of 

Congress, came to hand.  I consequently return You, herewith, the Commission which was first sent to me.
					I Shall now prepare myself, with all expedition, to proceed to Russia, and I hope in one month from 

this, to be on my rout.  Previous thereto, I Shall again have the honour to address you.
					In Conformity to the Consular Act, due attention will be paid to transmitting the bonds to you, which are 

thereby required.  I have the honour to be, with the highest Respect, Sir, Your most obedient Servant,
					
						Levett Harris.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
